Citation Nr: 0828149	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-28 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

2.  Entitlement to an increased rating for chondromalacia 
patella of the right knee, currently rated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for chondromalacia 
patella of the left knee, currently rated as 10 percent 
disabling.

4.  The validity of an overpayment of Department of Veterans 
Affairs nonservice-connected pension benefits in the 
calculated amount of $38,635.03.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from November 1971 to 
December 1978.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Anchorage, Alaska, which denied the veteran's 
claims for increased ratings for his service-connected 
bilateral knee disabilities.  In that same rating action, the 
RO also denied the veteran's claim for service connection for 
carpal tunnel syndrome of the right upper extremity on the 
basis that the veteran had failed to submit new and material 
evidence.  The veteran subsequently filed a timely appeal 
with respect to the aforementioned issues. 

In regard to the new and material claim that was denied by 
the RO in the January 2005 rating action, the Board observes 
that in an October 1994 rating action, the RO denied the 
veteran's original claim for service connection for carpal 
tunnel syndrome of the right wrist.  At that time, the RO 
noted that although the veteran's service medical records 
showed that he was treated for right wrist pain in 1975, the 
records also indicated that the pain was of an unknown 
etiology.  In addition, the RO concluded that while the 
evidence of record revealed that the veteran underwent a 
carpal tunnel syndrome release of the right wrist in November 
1988 or approximately 10 years post-service, there was no 
evidence of record linking the veteran's right wrist carpal 
tunnel syndrome to his period of active military service.  
The veteran was provided notice of the decision and his 
appellate rights but did not subsequently file a timely 
appeal.  Therefore, the October 1994 rating action became 
final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2007).  

The Board notes that the evidence received since the October 
1994 rating decision includes private medical records which 
show that in November 1990, the veteran was diagnosed with 
left carpal tunnel syndrome and was scheduled to undergo a 
left carpal tunnel release.  At the time of the October 1994 
rating action, there was no evidence of carpal tunnel 
syndrome of the left wrist, and as such, the RO only 
considered the right wrist.  Moreover, in the October 1994 
rating action, the RO did not specifically address a private 
medical statement from D.W.M., M.D., dated in August 1989, 
which was pertinent to the veteran's claim.  

In view of the foregoing, the Board finds that the law and 
regulations pertaining to finality of RO decisions are not 
applicable to the veteran's claim for service connection for 
bilateral carpal tunnel syndrome and as there is a duty to 
assist in developing this claim, to include obtaining a nexus 
opinion, it is addressed in the remand appended to this 
decision.  

This matter also comes before the Board on appeal from RO 
decisions that retroactively reduced, and ultimately 
terminated the veteran's nonservice-connected pension 
benefits, resulting in an overpayment.  The veteran disagreed 
with the fact that an overpayment was created.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2008.  At the time of 
the hearing, the veteran submitted additional evidence in 
relation to his claim for service connection for carpal 
tunnel syndrome and waived initial RO consideration of this 
evidence.  See 38 C.F.R. § 20.1304 (2007).  The Board notes 
that much of the submitted evidence is duplicative of 
evidence already of record.  A copy of the transcript of the 
Travel Board hearing is of record.  

The issues of entitlement to service connection for bilateral 
carpal tunnel syndrome, and the validity of an overpayment of 
VA nonservice-connected pension benefits in the calculated 
amount of $38,635.03, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Board further observes that in the May 2008 Travel Board 
hearing, the veteran raised the issues of entitlement to 
effective dates earlier than June 25, 2004, for the 10 
percent disability ratings assigned to his service-connected 
bilateral knee disabilities.  These issues have not been 
developed for appellate consideration and are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected chondromalacia patella of 
the right knee is manifested by arthritis and pain; however, 
the range of motion studies have not shown limitation of 
flexion to 60 degrees or less or limitation of extension to 
more than 5 degrees and there is no objective evidence of 
instability, swelling, recurrent subluxation, or recurrent 
episodes of locking with effusion into the joint.

2.  Prior to January 7, 2008, the veteran's service-connected 
chondromalacia patella and arthritis of the left knee was 
manifested by arthritis and pain; however, the range of 
motion studies have not shown limitation of flexion to 60 
degrees or less or limitation of extension to more than 5 
degrees and there is no objective evidence of instability, 
swelling, recurrent subluxation, or recurrent episodes of 
locking with effusion into the joint.

3.  From January 7, 2008, the veteran's service-connected 
chondromalacia patella and arthritis of the left knee has 
been manifested by arthritis and pain; the range of motion 
studies have not shown limitation of flexion to 60 degrees or 
less but there is medical evidence of limitation of extension 
to 10 degrees, but no more than 10 degrees; there is no 
objective evidence of instability, swelling, recurrent 
subluxation, or recurrent episodes of locking with effusion 
into the joint.
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for chondromalacia patella and arthritis of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
3003, 5257, 5260, 5261 (2007); VAOPGCPREC 23-97; VAGCOPPREC 
9-98; VAOPGCPREC 9-04.  

2.  The criteria for a disability rating in excess of 10 
percent for chondromalacia patella and arthritis of the left 
knee, prior to January 7, 2008, or a rating in excess of 10 
percent for limitation of flexion of the left knee from 
January 7, 2008, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5003, 5257, 5260, 5261 (2007); VAOPGCPREC 23-97; 
VAGCOPPREC 9-98; VAOPGCPREC 9-04.

3.  The criteria for a separate 10 percent rating, but no 
more than 10 percent, for chondromalacia patella and 
arthritis of the left knee with limitation of extension, from 
January 7, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5003, 5261 (2007); VAOPGCPREC 9-04.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2004 and June 2007 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July 2004 and June 2007 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the veteran received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, the June 2007 letter informed him about how VA 
determines effective dates and disability ratings, as 
required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in July 2004, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in June 2007, after the decision that is the 
subject of this appeal.  As to any timing deficiency with 
respect to this notice, the Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial and that once an error is 
identified by the Veterans Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the earlier holding of the Veterans Court in 
Sanders that an appellant before the Veterans Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).      

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

In the instant case, any timing deficiency with regard to the 
Pelegrini requirement would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against the increased rating claims, and renders 
moot any questions as to higher evaluations or effective 
dates.  Such a lack of timely notice did not affect or alter 
the essential fairness of the RO's decision.  While the 
veteran does not have the burden of demonstrating prejudice, 
it is pertinent to note that the evidence does not show, nor 
does the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.

In Vazquez-Flores v. Peake, 22 Vet. app. 137 (2008), the 
Court found that, at a minimum, adequate VCAA notice requires 
that VA notify the claimant that, to substantiate such a 
claim: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.        

In this case, the Board is aware that the July 2004 and June 
2007 VCAA letters do not contain the level of specificity set 
forth in Vazquez-Flores.  However, the presumed error raised 
by such defect is rebutted because documentation in the 
claims file shows that the nature of the argument presented 
on behalf of the veteran displays actual knowledge of what is 
required to substantiate his claims for increased ratings for 
his service-connected bilateral knee disabilities, which 
includes demonstrating a noticeable worsening or increase in 
severity of the disabilities and the effect of that worsening 
has on the veteran's employment and daily life.  Dalton, 
supra) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  
Accordingly, "there could be no prejudice if the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ." The 
Board also notes that the statement of the case issued to the 
veteran and his representative includes the criteria for a 
rating in excess of 10 percent for a knee disability.   

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c ), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received VA 
examinations in August 2004 and January 2008, which were 
thorough in nature and adequate for the purposes of deciding 
these claims.   The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).    

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

At the outset, the Board notes that some of the records in 
the veteran's claims file are out of chronological order and 
in some cases, are incomplete.  For example, the evidence of 
record includes one page of a Board decision that is undated.  
In that decision, the Board stated that the veteran's 
bipartite patella on the right, and tripartite patella on the 
left, were congenital or development defects, and as such, 
were not diseases within the meaning of applicable 
legislation providing compensation benefits.  However, the 
Board indicated that the veteran's chondromalacia was 
reported on at least one occasion during his period of 
service, and was also noted on a post-service VA examination 
conducted in November 1980.  Therefore, in resolving all 
reasonable doubt in favor of the veteran, it was the Board's 
opinion that the chondromalacia noted during service 
represented a superimposed disability for which service 
connection may be assigned.  Thus, although the Board denied 
the veteran's claim for a bilateral congenital knee disorder, 
the Board granted the claim for service connection for 
bilateral chondromalacia.   

Pursuant to the Board's decision, the RO, in a decision in 
which the date is not apparent, granted service connection 
for chondromalacia patella of the right knee and assigned a 
noncompensable disability rating under Diagnostic Code 5257, 
effective from December 20, 1978, for the veteran's service-
connected right knee disability.  In that same rating action, 
the RO granted service connection for chondromalacia patella 
of the left knee and assigned a noncompensable disability 
rating under Diagnostic Code 5257, effective from December 
20, 1978, for the veteran's service-connected left knee 
disability.       

VA records show that x-rays were taken of the veteran's knees 
in April 1982.  The x-rays were reported to show normal 
variant of the knees.  

In February 1989, the veteran underwent a VA examination.  At 
that time, examination of the knees revealed no swelling or 
crepitus.  There was some slight deformity of the patellas, 
bilaterally.  Range of motion showed extension to zero 
degrees without pain, bilaterally.  Flexion was to 140 
degrees, bilaterally, without pain.  The diagnosis was 
bilateral congenital patellar defects.  X-rays taken at that 
time showed bipartite patellas, bilaterally.        

On June 25, 2004, the RO received a statement from the 
veteran in which he requested that his service-connected 
bilateral knee disabilities be re-evaluated for higher 
ratings.  

In August 2004, the veteran underwent a VA examination.  At 
that time, the examining physician noted that the veteran had 
an antalgic gait limping on his right greater than his left 
leg because of knee pain.  The veteran's knees ached and 
burned all day long.  The veteran noted that the pain was a 3 
on a scale from 1 to 10.  The veteran's knees locked up once 
or twice a week when he had them bent and he was unable to 
get up.  The knees swelled if he walked more than a mile.  
The veteran was able to run, but he could not wear braces or 
patellar bands as that made it worse.  He did not use a cane 
or crutches.  The veteran's last job was working at Lowe's in 
the lumbar department from 2001 to July 2002.  He had no time 
loss during that period.  The veteran did not take any 
medication.  He occasionally had trouble sleeping due to knee 
pain.  His activities of daily living were otherwise not 
impaired.  Repetitive motion and flare-ups did not cause 
additional limitation in his range of motion of any joint.  
Repetitive motion did not cause weakness, fatigue, or lack of 
endurance of any joint.  

The physical examination revealed high riding kneecaps 
bilaterally, with slender muscle wasted quadriceps that were 
equal in circumference.  The patella were crepitant and 
painful to motion, right worse than left.  The knees could 
extend to zero degrees with pain.  Flexion was to 135 
degrees, with pain worse on the right than the left.  Medial 
and lateral collateral ligaments were stable.  McMurray and 
Lachman signs were negative.  X-rays of the veteran's knees 
showed bipartite patella with associated degenerative 
changes.  Following the physical examination and a review of 
the veteran's x-rays, the examiner diagnosed the veteran with 
chondromalacia patella and degenerative joint disease 
(arthritis) of both knees.  

By a June 2006 rating action, the RO increased the disability 
ratings for the veteran's service-connected bilateral knee 
disabilities, from noncompensable to 10 percent disabling 
under Diagnostic Code 5260, effective from June 25, 2004, the 
date the RO received his claims for increased ratings.  The 
RO reported that although the veteran's knees did not show 
any lateral instability or recurrent subluxation, and their 
motion was not limited to what was shown in the regulations 
to warrant a compensable evaluation (flexion limited to 45 
degrees or extension limited to 10 degrees), the 10 degree 
evaluations were found to be warranted due to the x-ray 
evidence of degenerative joint disease with pain on motion 
and crepitus.    

A VA examination was conducted in January 2008.  At that 
time, in regard to standing and walking limitations, the 
veteran indicated that he was able to stand for 15 to 30 
minutes, and that he was unable to walk for more than a few 
yards.  According to the veteran, he did not use any 
assistive aids for walking.  He denied any instability, but 
noted that he had chronic pain and weakness in his bilateral 
knees.  The veteran reported that he had weekly flare-ups and 
daily locking episodes.  He denied episodes of dislocation or 
subluxation.  According to the veteran, he last worked in 
2005 as a commercial driver where he had to load and unload 
the vehicle.  The veteran stated that due to his bilateral 
knee disabilities, he had problems climbing in and out of the 
truck, and his knee problems would limit his ability to shift 
gears.  The physical examination showed that the veteran's 
gait was normal and there was no evidence of abnormal weight 
bearing.  Range of motion of the right knee was from zero to 
135 degrees, and range of motion of the left knee was -10 to 
135 degrees.  There was no joint ankylosis and there was no 
instability.  The diagnosis was chondromalacia of the patella 
and degenerative joint disease of the left knee.       

In January 2008, the RO received a Social Security 
Administration (SSA) Disability Determination and Transmittal 
Report, dated in February 1987, which shows that at that 
time, the veteran was awarded Social Security disability 
benefits for an unrelated disorder.  

In May 2008, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  At that time, he 
testified that he had chronic pain in his knees.  The veteran 
also stated that his knees were unstable and that he had 
limited range of motion.  According to the veteran, he did 
not wear a brace.  


III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2007), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, but 
that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with the impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21 (2007).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus  
. . . is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim."  Hart 
v. Mayfield, 21 Vet. App. 505, 509-10 (2007); see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
regard, the Court has recognized that "[i]f VA's 
adjudication of any increased-rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased-rating claim was 
filed until a final decision on that claim is made."  Hart, 
supra, at 509.  Accordingly, "staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms what would warrant different ratings."  
Id.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."           

Under Diagnostic Code 5010, traumatic arthritis is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2007).  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating is assigned when 
there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 provides that limitation of flexion of 
the knee to 60 degrees warrants a zero percent evaluation.  
Limitation of flexion of the knee to 45 degrees warrants a 10 
percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees, and a 30 percent evaluation 
requires that flexion be limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, and 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees, and a 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2007).

The veteran maintains that his current ratings are not high 
enough in light of the disability that his knees cause.  He 
indicates that he has constant pain in the knees, and 
instability.  In this regard, lay statements are considered 
to be competent evidence when describing symptoms of a 
disease.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.   Espiritu v 
Derwinski, 2 Vet. App. 492 (1992).   

Based on the evidence of record, the Board concludes that the 
veteran has arthritis in both of his knees with limitation of 
motion; however, such limitation is not to a compensable 
degree in either knee except for limitation of extension of 
the left knee from January 7, 2008.  Range of motions testing 
has revealed flexion of both knees to a degree far greater 
than 60 degrees so compensable limitation of flexion is not 
shown.  Extension of the right knee has been reported as 0 
degrees or normal; there is no medical evidence of extension 
limited to more than 5 degrees on the left until a VA 
examination on January 7, 2008.  At that time, active and 
passive limitation of extension of the left knee was reported 
as minus 10 degrees.  Limitation of extension to 10 degrees 
warrants a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  For the right knee and prior to 
January 7, 2008 for the left knee, the ranges of motion that 
have been reported do not support more than the current 10 
percent rating under VAOPGCPREC 9-04 (separate ratings for 
limitation of flexion and limitation of extension).  That is, 
the veteran has noncomensable limitation of flexion and 
extension on the right and noncompensable limitation of 
flexion and no more than 5 degrees limitation of extension 
for the left knee prior to January 7, 2008 but limitation of 
extension to 10 degrees for the left knee from that latter 
date, which supports a separate 10 percent rating, but no 
more than 10 percent, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 and VAOPGCPREC 9-04, from January 7, 2008.  In the 
undersigned's view, the veteran retains the 10 percent rating 
for arthritis with painful but noncompensable limitation of 
flexion of the left knee from January 7, 2008, in addition to 
being entitled to the separate 10 percent rating for 
limitation of extension from that date.  Read together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that 
painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion 
and warrants the minimum compensable rating for the joint, 
even if there is no actual limitation of motion. Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).  

The provisions of 38 C.F.R. §§ 4.40, 4.45 do not afford a 
basis for an increased schedular evaluation for either knee 
because the medical evidence does not show additional 
limitation of flexion or extension due to pain or flare-ups 
of pain, supported by objective findings, to a degree that 
would support a rating in excess of 10 percent for the right 
knee or left knee prior to January 7, 2008 or a rating in 
excess of 10 percent for limitation of extension of the left 
knee from January 7, 2008 (see DeLuca, supra), nor is there 
any such additional limitation of motion due to weakness, 
excess fatigability, incoordination or any other symptom or 
abnormal objective finding.      

The evidence does not support an award for an increased 
rating for either knee under Diagnostic Code 5256, which 
necessitates ankylosis of the knee, Diagnostic Code 5257, 
which requires recurrent subluxation or lateral instability 
of the knee, or Diagnostic Code 5258, which requires 
dislocated, semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  The August 2004 
and January 2008 VA examinations were negative for pertinent 
objective clinical findings, to include subluxation, 
instability and locking with effusion into the joint of 
either knee.  While the veteran has given a history of 
bilateral knee instability, in the August 2004 VA 
examination, the examiner specifically noted that the medial 
and lateral collateral ligaments were stable, and the 
McMurray and Lachman signs were negative.  In addition, in 
the January 2008 VA examination, the examiner specifically 
reported that there was no knee instability.  As there is no 
objective medical evidence of instability of either knee, 
separate compensable ratings under VAOPGCPREC 23-97 and 
VAOPGPREC 9-98 are not warranted.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for 
evaluations in excess of 10 percent for chondromalacia 
patella of the right knee and for the left knee prior to 
January 7, 2008.  As the preponderance of the evidence is 
this aspect of the veteran's claims, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The VA examination performed on January 7, 2008, which showed 
limitation of extension of the left knee to 10 degrees, 
supports a separate 10 percent rating for the left knee from 
that date.


IV. Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's bilateral knee disabilities which would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating. Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella and arthritis of the right knee is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella and arthritis of the left knee prior 
to January 7, 2008, and to a rating in excess of 10 percent 
for limitation of flexion of the left knee from January 7, 
2008, is denied.

Entitlement to a separate 10 percent rating, but no more than 
10 percent, for chondromalacia patella and arthritis of the 
left knee, with limitation of extension from January 7, 2008, 
is granted.




REMAND

In regard to the veteran's claim for service connection for 
bilateral carpal tunnel syndrome, in May 2008, the veteran 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge that during service, his MOS was as a 
finance specialist and he had to fill out numerous forms 
which caused him to develop pain in his wrists.  He stated 
that he worked with the Joint Uniform Military Pay system and 
that he had to fill out forms by hand which related to a 
person's pay.  According to the veteran, due to the constant 
repetition, he later developed carpal tunnel syndrome in both 
wrists and ultimately, underwent bilateral carpal tunnel 
release surgeries.

The veteran's DD Form 214, Report of Separation From Active 
Duty confirms that his MOS was as a finance specialist.  The 
DD 214 further reflects that the veteran completed training 
for "clerk typist" and "pay disbursement specialty."  

The veteran's service medical records show that in October 
1975, while the veteran's was hospitalized for an unrelated 
disorder, it was noted that he had recently developed pain 
and tenderness over the dorsal radial aspect of the right 
wrist.  The veteran had full range of motion of the right 
wrist, and x-rays of both wrists were normal.  Upon his 
discharge from the hospital, he was diagnosed with wrist pain 
of unknown etiology.  In November 1978, the veteran underwent 
a separation examination.  At that time, his upper 
extremities were clinically evaluated as "normal."  It was 
reported that during the veteran's October 1975 
hospitalization, he had been diagnosed with wrist pain of 
unknown etiology.  

In February 1989, the veteran underwent a VA examination.  At 
that time, it was indicated that he had intermittent problems 
with numbness, pain, and weakness in the right hand.  
According to the veteran, his right hand problems started 
during service and progressively worsened to the point where 
he was unable to grip a cup of coffee.  In December 1988, he 
underwent carpal tunnel release with gradual return of the 
numbness and strength in the right hand.  Following the 
physical examination, the pertinent diagnosis was status post 
right hand carpal tunnel release.  The examiner noted that 
the veteran seemed to be gaining motor and sensory function 
of the right hand.       

A VA examination pertinent to an unrelated issue was 
conducted in March 1989.  At that time, the veteran noted 
that he had been working as an accountant for the Federal 
Government for the last eight years.  He stated that he had 
wrist pain.   

In an August 1989 private medical statement from Dr. D.W.M., 
Dr. M. indicated that the veteran had developed his right 
wrist carpal tunnel syndrome while doing repetitive work and 
that there was a reason to associate the carpal tunnel with 
that repetitive work.  It was Dr. M.'s opinion that the 
veteran's carpal tunnel was not due to a single injury; 
rather, he opined that it was probably due to a long period 
of repetitive hand use in the veteran, who had a pre-
disposition to that problem.  

In a private Independent Medical Examination report, dated in 
December 1989, C.A.K., M.D., stated that he had recently 
examined the veteran for workers' compensation benefits.  Dr. 
K. indicated that the veteran was right-hand-dominant and had 
been troubled by right carpal tunnel syndrome since the early 
1980's.  Dr. K. noted that it was the veteran's belief that 
his carpal tunnel syndrome was related to his highly 
repetitive type work at the Puget Sound Naval Shipyard.  Due 
to worsening of his condition, he underwent an EMG 
(electromyography) in November 1988 which showed evidence of 
significant right carpal tunnel syndrome and mild 
suprascaplar neuropathy.  The veteran underwent a right 
carpal tunnel release in November 1988 and noted resolution 
of the characteristic sensory changes with carpal tunnel.  He 
still had persistent limitation of motion of the right wrist 
and lack of grip strength.  According to Dr. K., the veteran 
also had a similar problem with his left hand, although it 
had not been addressed or treated.  Following the physical 
examination, Dr. K. diagnosed the veteran as status post 
carpal tunnel release with evidence of mild ongoing flexor 
tenosynovitis.  Dr. K. opined that by history, the veteran's 
condition was related to his employment.      

Private medical records from Dr. D.W.M., dated from November 
1988 to November 1990, show that in November 1990, the 
veteran was diagnosed with left carpal tunnel syndrome and 
was scheduled to undergo a left carpal tunnel release.

VA Medical Center (VAMC) outpatient treatment records, dated 
from September 2005 to May 2007, show that in October 2006, 
it was noted that the veteran had recently undergone EMG 
studies of his bilateral upper extremities to evaluate for 
carpal tunnel syndrome.  The September 2006 EMG studies were 
interpreted as showing no carpal tunnel or median neuropathy, 
and no plexus lesion or ulnar neuropathy but, as explained 
below, as the veteran has a history of surgery to treat both 
wrists for carpal tunnel syndrome, there is a current 
diagnosis of a bilateral wrist disability.     

Private medical records reflect that in November 2007, the 
veteran was treated for complaints of numbness in his neck, 
arms, and legs.  At that time, it was noted that the veteran 
had a history of bilateral carpal tunnel release performed in 
the mid-1980's, with approximately 80 percent relief of his 
radiculopathy.  Following the physical examination, the 
pertinent diagnosis was ulnar neuropathy, right greater than 
left.  

In this case, the Board recognizes that VAMC outpatient 
treatment records reflect that in September 2006, EMG studies 
showed no carpal tunnel syndrome.  However, clearly, the 
evidence of record shows that in November 1988, the veteran 
was diagnosed with carpal tunnel syndrome of the right wrist 
and subsequently underwent a right hand carpal tunnel 
release.  In addition, the evidence also reflects that in 
November 1990, the veteran was diagnosed with carpal tunnel 
syndrome of the left wrist and subsequently underwent a left 
hand carpal tunnel release.  It is pertinent to note that the 
veteran's MOS during service was as a finance specialist, and 
he was treated on one occasion for right wrist pain.  Thus, 
in light of the above, and given Dr. M.'s August 1989 opinion 
that the veteran's carpal tunnel was probably due to a long 
period of repetitive hand use in the veteran, a VA 
examination, as specified in greater detail below, should be 
performed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  

Turning to the veteran's validity claim, the veteran has 
contested the validity of the amount of his VA indebtedness 
due to overpayment of nonservice-connected pension benefits.

In the instant case, the veteran was awarded VA nonservice-
connected pension benefits from April 17, 1989.   

In an advisory review of the veteran's countable income, 
conducted by the VA Compensation and Pension Service, it was 
noted that the veteran was in receipt of a Civil Service 
annuity (CSA), and also in receipt of pension benefits.  The 
veteran's pension was increased when the RO was notified that 
a portion of the CSA was being withheld for payment to the 
veteran's former spouse.  Subsequent development revealed the 
discrepancy and award action was taken to reduce the amount 
of the veteran's pension using the entire amount of the 
veteran's CSA in the computation of his income for VA 
purposes.  The VA Compensation and Pension Service noted that 
they had reviewed the claims folder and found that the action 
to use the entire amount of the annuity in the computation of 
the income was incorrect.  The District Counsel found that 
that benefit was a part of the veteran's property and as 
such, only the portion which he actually received as income 
may be counted as income for VA purposes.  Thus, the veteran 
was entitled to restoration of his pension at the higher rate 
based upon the lower countable income.    

In a letter from the RO to the veteran, dated in February 
2003, the RO noted that as a recipient of VA pension 
benefits, the veteran was required to promptly notify VA of 
any change in his income which would affect his receipt of 
that benefit.  The RO indicated that they proposed to 
terminate the veteran's VA pension benefits from February 1, 
1999 to January 31, 2000, since he had earned income of 
$8,560.00 from Brookdale Lumbar Company, his Civil Service 
pension of $8,916.00, and interest of $24.00 from the Van 
Kampen Comstock Fund.  Those amounts totaled $17,500.00, and 
the maximum allowed income for VA pension was $12,993.00 
beginning February 1, 2000, the RO noted that it was counting 
the Civil Service pension amount confirmed by the Office of 
Personnel Management.  They were also counting $5,198.00 for 
2000, and $5,389.00 for 2001, along with the $24.00 from the 
Van Kampen Comstock fund.  The amount they were using for 
2002 was $5,599.00, plus the interest of $24.00.   

By a letter from the RO to the veteran, dated in July 2003, 
the RO noted that they had changed the veteran's VA pension 
because he had income that was not reported to the VA.  
According to the RO, the income that they used to calculate 
the veteran's benefits was described in the February 2003 
letter.  

In a letter from the RO to the veteran, dated in December 
2003, the RO noted that they proposed to terminate the 
veteran's VA pension benefits from February 1, 2000, since he 
had earned income of $20,382.00 from Lowe's HIW, Inc., and 
unearned income of $21,000 from Comstock Fund.  The veteran's 
had also earned $19.00 from the U.S. Treasury Department, and 
$5,198.00 from the U.S. Office of Personnel Management which 
was previously unreported.  The RO indicated that they 
proposed to terminate the veteran's VA pension benefits 
because his income of $25,619.00 exceeded the maximum annual 
pension limit of a veteran with a dependent of $12,186.00.  

By a letter from the RO to the veteran, dated in June 2004, 
the RO terminated the veteran's pension effective February 1, 
2000 due to his income being above the VA limit.  

In a December 2004 letter from the RO to the veteran, the RO 
notified the veteran that his request for waiver of his debt 
of $8,077.56 had been considered by the Committee on Waivers 
and Compromises, and that his waiver had been denied because 
he had not been found to be free of fraud, misrepresentation, 
or bad faith.  The RO stated that the veteran had been found 
to be at fault in the creation of the overpayment.  According 
to the RO, the veteran had been informed that his pension 
rate depended on his income and that he was to notify VA if 
his income changed.  Income reminder letters were sent out 
annually.  Regardless of the letters notifying the veteran to 
report his income from all sources, the veteran neglected to 
report significant changes in his income and put zero on 
Eligibility Verification Report, dated in February 2000.  As 
such, he was solely responsible for the debt.     

By a February 2005 letter from the RO to the veteran, the RO 
notified the veteran that his request for waiver of his 
indebtedness of $30,557.47 had been carefully considered by 
the Committee on Waivers and Compromises.  It was the 
Committee's determination to deny the veteran's claim because 
he had failed to timely report Civil Service income and 
earned income received in 2000.   

In a letter from the RO to the veteran, dated in February 
2005, the RO noted that the veteran had a delinquent debt 
with the VA in the calculated amount of $38,635.03.  

In the May 2008 Travel Board hearing, the veteran disputed 
the validity of the amount of his VA indebtedness due to 
overpayment of nonservice-connected pension benefits.  He 
stated that because his wife was receiving half of his CSA, 
he was told that he only needed to report the cost of living 
increases that he received.          

In this case, the unreported income that created the present 
overpayment was derived by the RO through an income 
verification match (IVM).  While it appears that an IVM 
folder exists, it has not been associated with the claims 
file.  Thus, a search for the IVM file at the RO and the St. 
Paul Pension Maintenance Center is necessary, as it would 
contain information critical to the matter at hand.

Furthermore, additional development of the evidence regarding 
the creation of the overpayment is in order.  It is not clear 
from the record how the RO arrived at the $38,635.03 amount 
of overpayment.  Thus, the RO should conduct an audit which 
would establish precisely the period of the overpayment, what 
income was considered in calculating the veteran's countable 
income in order to derive the amount of the veteran's VA 
benefits, and what benefit amounts were due and paid to the 
veteran.  The audit must also include a summary of how the 
veteran's debt has been recouped to date.    

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure compliance with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2007).   

2.  The RO should prepare for the record 
an audit of the veteran's pension account, 
setting forth the period of the 
overpayment at issue, the amounts due and 
paid to the veteran, the amounts of income 
considered in determining pension 
entitlement, how the overpayment was 
created, the original amount of the 
overpayment, and the monthly decrease in 
the original overpayment amount due to the 
monthly recoupment.  Once completed this 
audit must be associated with the claims 
file.  

3.  The RO must provide the veteran and 
his representative an audit of his account 
in writing, which clearly shows the 
calculation of the overpayment and the 
recoupment.  The audit and accompanying 
letter must clearly explain to the veteran 
the creation of the entire amount of the 
overpayment assessed against him.  He must 
be provided an appropriate opportunity to 
respond.

4.  The RO must also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
neurological examination to ascertain the 
etiology and/or approximate onset date of 
his bilateral carpal tunnel syndrome.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

After a review of the examination findings 
and the entire evidence of record, the 
examiner must answer the following 
questions:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's carpal tunnel 
syndrome of the right wrist that 
necessitated surgical treatment began 
during service, or is linked to the 
in-service treatment for right wrist 
pain or some other incident of 
service, to include the veteran's 
repetitive motion of the wrist/hand 
due to his MOS as a finance 
specialist.

(b ) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's carpal tunnel  
syndrome of the left wrist that 
necessitated surgical treatment began 
during service, or is linked to some 
other incident of service, to include 
the veteran's repetitive motion of 
the wrist/hand due to his MOS as a 
finance specialist.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.   

5.  The RO must then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim to 
the veteran's satisfaction, the RO must 
provide the veteran and his representative 
a supplemental statement of the case and 
an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to this Board for 
appellate review.  The RO must forward to 
the Board the veteran's IVM folder along 
with the claims file.  The RO must arrange 
for an exhaustive search for the IVM 
folder, both at the RO and at the St. Paul 
Pension Maintenance Center.  If the IVM 
folder remains unavailable, the RO should 
so state that fact in the record.  The 
RO's attention is directed to VA General 
Counsel's Opinion, dated November 14, 
1995, VAOPGCADV 29-95, for the authority 
of the Board to review the folder and for 
guidelines to be implemented in the 
safeguarding of the IVM folder in its 
transmittal to the Board.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


